          Case 1:18-cv-00681-RJL Document 292 Filed 07/09/21 Page 1 of 4




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 AARON RICH,

                  Plaintiff,                                  Case No. 1:18-cv-00681-RJL
                                                              Honorable Richard J. Leon
                           v.

 EDWARD BUTOWSKY,
 MATTHEW COUCH,
 AMERICA FIRST MEDIA

                  Defendants.


      [PROPOSED] STIPULATION TO EXTEND DEADLINES FOR FILING
      OPPOSITION AND REPLY BRIEFS IN RESPONSE TO THIRD-PARTY
      LUMINANT MEDIA, INC.’S MOTION TO INTERVENE AND UNSEAL
                 DOCKET NUMBERS 234(2-6) AND 241(2)


        Counsel for Defendants Edward Butowsky and Matthew Couch (collectively

“Defendants”) and counsel for Third Party Luminant Media, Inc. (“Luminant”) have met and

conferred and respectfully request that the Court enter the agreement memorialized herein

extending the deadlines for Defendants to file their brief in opposition to Luminant’s Motion to

Intervene and Unseal pursuant to Rule 24(c) of the Federal Rules of Civil Procedure and for

Luminant to file its brief in reply.

        WHEREAS, on October 14, 2020, the Court granted Plaintiff’s Motion to Modify

Designations of an Audio Recording Produced by Defendant Matthew Couch;

        WHEREAS, on June 29, 2021, Luminant filed a Motion to Intervene and Unseal Dkts.

234 and 241 (the “Motion”); and

        WHEREAS, the Local Rules of the United States District Court of The District of

Columbia (“Local Rules”) provide for fourteen days to file a memorandum of points and
         Case 1:18-cv-00681-RJL Document 292 Filed 07/09/21 Page 2 of 4




authorities in opposition to a motion, LCvR7(b), and seven days to file a reply memorandum,

LCvR7(d).

       IT IS HEREBY STIPULATED AND AGREED, subject to approval of the Court, that

the deadline for Defendants to file their memorandum of points and authorities in opposition to

the Motion shall be set for July 30, 2021 and the deadline for Luminant to file its reply

memorandum shall be set for August 13, 2021.



DATED: July 9, 2021


By: /s/ Eden Quainton___________________             By: /s/ Rom Bar-Nissim________________
EDEN P. QUAINTON, ESQ. (NY0318)                      ROM BAR-NISSIM, ESQ. (CA00105)
DUNNINGTON, BARTHOLOW                                LAW OFFICES OF LINCOLN
& MILLER LLP                                         BANDLOW, P.C.
230 Park Ave. 21st Floor                             1801 Century Park East, Suite 2400
New York, NY 10169                                   Los Angeles, CA 90067
Telephone: (212) 682-8811                            Telephone: (310) 556-9680
E-mail: equainton@dunnington.com                     Email: rom@bandlowlaw.com
Attorneys for Plaintiff Edward Butowsky              Attorneys for Third Party Luminant Media,
Matthew Couch and America First                      Inc.




SO ORDERED.
                                                     ___________________________________
                                                     THE HONORABLE RICHARD J. LEON
                                                     UNITED STATES DISTRICT JUDGE
                                                     United States District Court for the District
                                                     of Columbia
DATED: ________




                                                 2
         Case 1:18-cv-00681-RJL Document 292 Filed 07/09/21 Page 3 of 4




                                   CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on July 9, 2021, the foregoing document was filed through

the CM/ECF system and thereby served electronically on counsel for Third Party Luminant Media, Inc.



                                 DUNNINGTON, BARTHOLOW & MILLER, LLP

                                 /s/ Eden Quainton___________________
                                 EDEN P. QUAINTON, ESQ.
                                 230 Park Ave. 21st Floor
                                 New York, New York 10169
                                 Telephone: (212) 682-8811
                                 E-mail: equainton@dunnington.com
                                 Attorneys for Defendants Edward Butowsky,
                                 Matthew Couch and America First




                                                  3
Case 1:18-cv-00681-RJL Document 292 Filed 07/09/21 Page 4 of 4
